Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                 HILLSDALE COUNTY SENIOR SERVICES, INC v HILLSDALE COUNTY

       Docket No. 144630. Argued March 13, 2013 (Calendar No. 3). Decided May 31, 2013.

               Hillsdale County Senior Services, Inc. (HCSS), Ella Asaro, Lyle Green, and others, filed
       an action in the Hillsdale Circuit Court against Hillsdale County, seeking mandamus to enforce
       the terms of a property-tax ballot proposition that provided for the levy of an additional 0.5 mill
       property tax in Hillsdale County to fund HCSS. The Hillsdale County voters approved the
       millage proposition in 2008 to raise funds for the provision of services to older persons by
       HCSS. Defendant entered into a contract with HCSS from January 1, 2009 through
       December 31, 2010, but did not levy and spend the full, voter-approved, 0.5 mill. The circuit
       court, Michael, R. Smith, J., granted plaintiffs’ writ for mandamus and ordered defendant to levy
       the entire 0.5 mill for the length of time approved by the voters. In an unpublished opinion per
       curiam, issued January 3, 2012 (Docket No. 301607), the Court of Appeals, MARKEY, P.J., and
       FITZGERALD and BORRELLO, J.J., reversed the order, concluding that the circuit court lacked
       subject-matter jurisdiction over the case because the Tax Tribunal had exclusive and original
       jurisdiction over the matter. The Supreme Court granted defendant’s application for leave to
       appeal. 493 Mich 852.

             In an opinion by Justice MARKMAN, joined by Chief Justice YOUNG and Justices KELLY,
       ZAHRA, MCCORMACK, and VIVIANO, the Supreme Court held:

              The Tax Tribunal possessed exclusive and original jurisdiction over plaintiffs’ claim for
       mandamus because the claim, which sought to enforce the terms of a property-tax ballot
       proposition, was a proceeding for direct review of a final decision of an agency relating to rates
       under Michigan’s property tax laws.

               1. Under MCL 205.731(a), the Tax Tribunal has original and exclusive jurisdiction of a
       claim when it involves: (1) a proceeding for direct review of a final decision, finding, ruling,
       determination, or order; (2) of an agency; (3) relating to an assessment, valuation, rate, special
       assessment, allocation, or equalization; (4) under the property tax laws. In this case, the Tax
       Tribunal has original and exclusive jurisdiction over plaintiffs’ claim pursuant to MCL
       205.731(a). The appeal involved a proceeding for direct review of a final decision of the
       Hillsdale County Board of Commissioners not to levy and spend the full 0.5 mill and the board
       constitutes an agency for purposes of MCL 205.731(a). Because MCL 400.576 allows defendant
       to levy up to 1 mill of property tax for services to older citizens, the issue arose under the
       property tax laws. The board’s decision not to levy and spend the full 0.5 mill authorized by the
ballot proposition related to “an assessment, valuation, rate, special assessment, allocation, or
equalization” because plaintiffs’ claim that the ballot proposition mandated defendant to levy and
spend the full 0.5 mill approved by the voters constituted a dispute pertaining to the amount of a
charge or payment with reference to some basis of calculation, which is a challenge to a “rate.”
The Court of Appeals correctly determined that the circuit court lacked subject-matter
jurisdiction over plaintiffs’ mandamus claim.

        2. When proceeding under MCL 205.731(a), the Tax Tribunal’s jurisdiction is
determined by the subject matter of the proceeding, not by the type of relief requested.
Accordingly, the involved parties may not affirmatively divest the tribunal of jurisdiction by
seeking an equitable remedy. In this case, plaintiffs’ request for mandamus did not divest the
tribunal of jurisdiction.

       Court of Appeals decision affirmed.

       Justice CAVANAGH concurred in the result only.




                                    ©2013 State of Michigan
                                                                              Michigan Supreme Court
                                                                                    Lansing, Michigan
                                                        Chief Justice:          Justices:



Opinion                                                 Robert P. Young, Jr. Michael F. Cavanagh
                                                                             Stephen J. Markman
                                                                             Mary Beth Kelly
                                                                             Brian K. Zahra
                                                                             Bridget M. McCormack
                                                                             David F. Viviano

                                                                         FILED MAY 31, 2013

                              STATE OF MICHIGAN

                                    SUPREME COURT


 HILLSDALE COUNTY SENIOR
 SERVICES, INC., ELLA ASARO, LYLE
 GREEN, RUTH GREEN, DONELDA
 POTTS, JOHN POTTS, and KERBY
 RUSHING,

               Plaintiffs-Appellants,

 v                                                               No. 144630

 COUNTY OF HILLSDALE,

               Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 MARKMAN, J.
        This case concerns whether the Michigan Tax Tribunal possesses jurisdiction over

 plaintiffs’ claim for mandamus to enforce the terms of a property-tax ballot proposition

 that provided for the levy of an additional 0.5 mill property tax in Hillsdale County to

 fund plaintiff Hillsdale County Senior Services, Inc. (HCSS). Because that claim falls

 within the scope of MCL 205.731(a) as a “proceeding for direct review of a final

 decision . . . of an agency relating to . . . rates . . . under the property tax laws of this
state,” we conclude that the tribunal possesses exclusive and original jurisdiction.

Accordingly, we affirm the judgment of the Court of Appeals, which vacated and

reversed the circuit court’s judgment for mandamus for lack of subject-matter

jurisdiction.

                               I. FACTS AND HISTORY

       Under the activities or services for older persons act (ASOPA), MCL 400.571 et

seq., “[a] local unit of government may appropriate funds to public or private nonprofit

corporations or organizations for the purposes of planning, coordinating, evaluating, and

providing services to older persons.” MCL 400.573. ASOPA further provides:

              A governing body of a local unit of government may submit a
       millage proposition to the electorate to levy up to 1 mill for services to
       older citizens. This proposition may be submitted at any election held by
       the local unit of government, but shall not be submitted at a special election
       of the local unit of government called solely for the purpose of submitting
       this millage proposition. [MCL 400.576]

Pursuant to the foregoing provision, the Hillsdale County Board of Commissioners, as

defendant’s legislative body, submitted a millage proposition to the county’s voters in

August 2008 to raise funds for the provision of services to older persons by HCSS. The

proposition posed the following question:

              Shall the limitation on the amount of taxes on the general ad valorem
       taxes within the County of Hillsdale imposed under Article IX, Section 6,
       of the Michigan Constitution be increased for said County by .5 mill ($0.50
       per $1000 of taxable value) for the period of 2008 to 2022, inclusive, for
       the intended purpose of planning, coordinating and providing services to
       older persons by Hillsdale County Senior Services Center, Inc., as provided
       by Public Act 39 of 1976 [ASOPA]? Shall the county levy such increase in
       millage for this purpose during such period which will raise in the first year
       an estimated $676,532?


                                             2
The proposition was approved at the August 5, 2008 election. Thereafter, in November

2009, HCSS entered into a contract with defendant for the latter to provide services for

older persons from January 1, 2009, through December 31, 2010. Hillsdale Co Senior

Servs Ctr, Inc v Co of Hillsdale, unpublished opinion per curiam of the Court of Appeals,

issued January 3, 2012 (Docket No. 301607) at 2-3. However, in the two fiscal years

2009-2011, for budgetary reasons defendant declined to levy and spend the full 0.5 mill.1

In response, plaintiffs filed a “Verified Complaint for Mandamus with Request for

Temporary Restraining Order, Order to Show Cause, and Request for Preliminary

Injunction” in the circuit court, requesting in part that the court:

              Issue its permanent Order of Mandamus directing the Defendant, its
       Board and all of its officers to instruct all pertinent tax billing authorities or
       agencies (e.g., city or township officials) to levy the full 0.5 mill required
       by the Proposal, in 2010 and all future years covered by the proposal. . . .

                                            * * *

              [A]ppropriate the full amount of the proceeds of the levy to [HSSC]
       for the provision of services to the older population of the County of
       Hillsdale.

The circuit court ruled in pertinent part that “the Plaintiffs’ Writ for Mandamus shall be

granted and Defendant shall levy the entire 0.5 mill forthwith, to be reflected on the

December, 2010, tax notices and every year hereafter until 2022, inclusive, as set forth in




1
  In 2009-2010, defendant levied and spent 0.15 mill, and in 2010-2011, defendant
budgeted to levy and spend 0.25 mill.



                                               3
the voter approved ballot proposal.”2 Defendant appealed, arguing that the circuit court

lacked subject-matter jurisdiction over the case because it falls within the exclusive and

original jurisdiction of the Tax Tribunal.3 The Court of Appeals agreed with defendant

and vacated the circuit court’s judgment. Plaintiff then applied for and was granted leave

to appeal to this Court. Hillsdale Co Senior Servs Ctr, Inc v Co of Hillsdale, 493 Mich

852 (2012).


                             II. STANDARD OF REVIEW

       Whether a court has subject-matter jurisdiction is a question of law reviewed de

novo. Elba Twp v Gratiot Co Drain Comm’r, 493 Mich ___, ___; ___ NW2d ___

(2013). Issues of statutory interpretation are also reviewed de novo. Id.




2
 The ruling did not, as requested by plaintiffs, order the appropriation of “the full amount
of proceeds of the levy” to HCSS. That is, the circuit court did not order defendant to
spend the full 0.5 mill by transferring the proceeds to HCSS.
3
 Defendant did not raise the jurisdictional issue in the circuit court. However, as the
Court of Appeals asserted:

              Although defendant included lack of subject-matter jurisdiction as
       an affirmative defense, defendant neither briefed nor argued the issue of
       subject-matter jurisdiction in the trial court. Consequently, the trial court
       did not rule on whether it had subject-matter jurisdiction. However, the
       “[l]ack of jurisdiction of the subject matter may be raised at any time and
       the parties to an action cannot confer jurisdiction by their conduct or action
       nor can they waive the defense by not raising it.”. [Hillsdale unpub op at 3-
       4, quoting Paulson v Secretary of State, 154 Mich App 626, 630-631; 398
       NW2d 477 (1986).]



                                             4
                                     III. ANALYSIS

       This Court is charged with determining whether the circuit court or the Tax

Tribunal possesses subject-matter jurisdiction over this case. As always, we begin by

considering the relevant constitutional and statutory provisions.


                                A. STATUTORY TEXT

       The jurisdiction of the circuit court is governed by Const 1963, art 6, § 13, which

provides:

              The circuit court shall have original jurisdiction in all matters not
       prohibited by law; appellate jurisdiction from all inferior courts and
       tribunals except as otherwise provided by law; power to issue, hear and
       determine prerogative and remedial writs; supervisory and general control
       over inferior courts and tribunals within their respective jurisdictions in
       accordance with rules of the supreme court; and jurisdiction of other cases
       and matters as provided by rules of the supreme court.

MCL 600.605 further provides:

               Circuit courts have original jurisdiction to hear and determine all
       civil claims and remedies, except where exclusive jurisdiction is given in
       the constitution or by statute to some other court or where the circuit courts
       are denied jurisdiction by the constitution or statutes of this state.

MCL 205.731 provides an exception for jurisdiction in tax cases:

              The tribunal has exclusive and original jurisdiction over all of the
       following:

             (a) A proceeding for direct review of a final decision, finding, ruling,
       determination, or order of an agency[4] relating to assessment, valuation,
4
   MCL 205.703(a) defines “agency” as “a board, official, or administrative agency
empowered to make a decision, finding, ruling, assessment, determination, or order that
is subject to review under the jurisdiction of the tribunal or that has collected a tax for
which a refund is claimed.”



                                             5
       rates, special assessments, allocation, or equalization, under the property
       tax laws of this state.

              (b) A proceeding for a refund or redetermination of a tax levied
       under the property tax laws of this state.

                                          * * *

              (e) Any other proceeding provided by law.

Thus, for the tribunal to have jurisdiction pursuant to MCL 205.731(a), four elements

must be present: (1) a proceeding for direct review of a final decision, finding, ruling,

determination, or order; (2) of an agency; (3) relating to an assessment, valuation, rate,

special assessment, allocation, or equalization; (4) under the property tax laws. Where all

such elements are present, the tribunal’s jurisdiction is both original and exclusive.

       The instant appeal is a proceeding for direct review of a “final decision”-- the

board’s decision not to levy and spend the full 0.5 mill. The board constitutes an

“agency” pursuant to the definition set forth in MCL 205.703(a). And the issue here is

one arising “under the property tax laws.” See MCL 400.576 (specifically allowing

defendant to “levy up to 1 mill [property tax] for services to older citizens”); Const 1963,

art 9, § 6 (governing property taxes).5 Thus, the central issue in this case is whether the


5
 The ballot proposition explicitly referenced Const 1963, art 9, § 6, which provides in
part:

               Except as otherwise provided in this constitution, the total amount of
       general ad valorem taxes imposed upon real and tangible personal property
       for all purposes in any one year shall not exceed 15 mills on each dollar of
       the assessed valuation of property as finally equalized. Under procedures
       provided by law, which shall guarantee the right of initiative, separate tax
       limitations for any county and for the townships and for school districts


                                              6
board’s decision not to levy and spend the full 0.5 mill “relat[es] to assessment,

valuation, rates, special assessments, allocation, or equalization.”

         None of the listed terms is statutorily defined, so we begin by consulting a

dictionary. Koontz v Ameritech Servs, Inc, 466 Mich 304, 312; 645 NW2d 34 (2002).

On initial review of this list, “rates” appears to be the most relevant term under the facts

of this case. “Rate” means “the amount of a charge or payment with reference to some

basis of calculation.” Random House Webster’s College Dictionary (1997). During the

pertinent time periods, the board levied 0.15 and 0.25 mills, although plaintiffs claim that

the ballot proposition mandated a 0.5 mill levy. Thus, the heart of the dispute pertains to

the “amount of a charge” by defendant to its property taxpayers. Although plaintiffs

conceded at oral argument that this case does pertain to rates,6 they argued to the contrary

in their briefs on the grounds that the ballot proposition could achieve only two ends:

either it absolutely required the levy of the full 0.5 mill or it required nothing. However,

despite plaintiffs’ all-or-nothing approach, the instant dispute does involve rates for the


         therein, the aggregate of which shall not exceed 18 mills on each dollar of
         such valuation, may be adopted and thereafter altered by the vote of a
         majority of the qualified electors of such county voting thereon, in lieu of
         the limitation hereinbefore established.
6
    For example, plaintiffs’ counsel stated:

                 The County decided not to follow the mandate [in the proposition]
         but to impose a lesser amount and that’s what the County’s board did.
         They believed they have the discretion to do so. So why is it not a rate? It
         is a rate, but what they’ve done to resolve this dispute is not going to draw
         on any of the expertise of the Tax Tribunal that underlay the creation of the
         Tribunal in the first place.



                                               7
simple fact that both “all” and “nothing” constitute rates-- 0 percent and 100 percent of

the full 0.5 mill-- and in any case, defendant did levy and spend portions of the 0.5 mill:

30 percent of the 0.5 mill in 2009-2010 and 50 percent of the 0.5 mill in 2010-2011.

Plaintiffs simply argue that defendant is required to levy and spend more-- that defendant

must levy a larger “amount of charge,” 100 percent of the full 0.5 mill. Accordingly, this

case does pertain to “rates.”7 Thus, all four elements of MCL 207.731(a) are satisfied,

and the tribunal possesses exclusive and original jurisdiction in this case.


                                      B. CASELAW

       Despite the foregoing, confusion has arisen from earlier caselaw-- namely, our

decisions in Wikman v Novi, 413 Mich 617; 322 NW2d 103 (1982), and Romulus City

Treasurer v Wayne Co Drain Comm’r, 413 Mich 728; 322 NW2d 152 (1982), and the

Court of Appeals’ decision in Jackson Dist Library v Jackson Co No 2, 146 Mich App

412; 380 NW2d 116 (1985) (Jackson); rev’d on other grounds, Jackson Dist Library v

Jackson Co, 428 Mich 371; 408 NW2d 801 (1987) (Jackson II).                    We take this

opportunity to clarify the general import of those decisions as to the jurisdiction of the

tribunal.




7
  Because we conclude that this case pertains to rates, we need not address the other
terms listed in MCL 205.731(a).



                                              8
        Wikman and Romulus were companion cases addressing “special assessments”

under MCL 205.731.8 In Wikman, the plaintiff taxpayer filed suit against the defendant

city in circuit court, seeking injunctive relief and claiming that special assessments levied

against him for paving a portion of a road had been calculated in an arbitrary and

inequitable manner. After issuing a preliminary injunction enjoining the collection of the

special assessment, the court declared the special assessment void and permanently

enjoined the defendant from its collection. The Court of Appeals reversed and remanded

to the tribunal, concluding that the latter possessed jurisdiction, and this Court affirmed.

Much of our analysis considered the particularities of special assessments. Wikman, 413

Mich at 633-635 (“We recognize that significant differences exist between special

assessments and other forms of taxation.”). However, Wikman, id. at 647-648, explained

more generally:

               [The] Tax Tribunal lacks the power to issue an injunction. The
        issuance of an injunction is an exercise of judicial power. The constitution
        limits the Legislature’s power to transfer judicial power to administrative
        agencies, see Const 1963, art 3, § 2, Johnson v Kramer Bros Freight Lines,
        Inc, 357 Mich 254, 258; 98 NW2d 586 (1959). . . . MCL 205.732 . . . does
        not expressly grant the tribunal the power to issue injunctions, and such
        power will not be extended by implication.

Still, Wikman clarified:

              Although injunctive relief may not be directly available, the tribunal
        is empowered to issue “writs, orders, or directives,” see MCL 205.732,[9]
8
 “Special assessments” are “pecuniary exactions made by the government for a special
purpose or local improvement, apportioned according to the benefits received.” Wikman,
413 Mich at 632-633.
9
    MCL 205.732 provides:



                                             9
      and nothing in the Tax Tribunal Act prohibits one from seeking equitable
      relief to enforce a tribunal decision. [Id. at 648 (citations omitted).]

Wikman then concluded that the plaintiffs’ “requests for preliminary and permanent

injunctions in these proceedings do not take them out of the exclusive jurisdiction of the

tribunal” because the tribunal “has the jurisdiction and ability to resolve all the claims

presented.” Id. at 648-649.

      In Romulus, the plaintiffs, township and city treasurers and landowners,

challenged special assessments for drain taxes, alleging that the defendants, the county

and its board, drain commissioner, and treasurer, all committed constructive fraud by




             The tribunal’s powers include, but are not limited to, all of the
      following:

             (a) Affirming, reversing, modifying, or remanding a final decision,
      finding, ruling, determination, or order of an agency.

            (b) Ordering the payment or refund of taxes in a matter over which it
      may acquire jurisdiction.

            (c) Granting other relief or issuing writs, orders, or directives that it
      deems necessary or appropriate in the process of disposition of a matter
      over which it may acquire jurisdiction.

             (d) Promulgating rules for the implementation of this act, including
      rules for practice and procedure before the tribunal and for mediation as
      provided in [MCL 205.747], under the administrative procedures act of
      1969, 1969 PA 306, MCL 24.201 to 24.328.

             (e) Mediating a proceeding before the tribunal.

              (f) Certifying mediators to facilitate claims in the court of claims and
      in the tribunal.



                                            10
using drain funds to pay administrative expenses.10 At the time of the suit, several

hundred thousand dollars were held in escrow and controlled by the plaintiff treasurers.

The plaintiffs sought a preliminary injunction prohibiting the defendants from enforcing

the special assessments and from using the drain funds for administrative expenses, and

an order that the funds held in escrow be returned to the landowner plaintiffs. In circuit

court, the defendants moved for accelerated judgment on the grounds that the circuit

court lacked subject-matter jurisdiction. The circuit court granted the motion, concluding

that the claims were within the tribunal’s jurisdiction.    The Court of Appeals then

reversed in part because it concluded that the tribunal lacked equitable jurisdiction.

Romulus City Treasurer v Wayne Co Drain Comm’r, 86 Mich App 663, 669-670; 273

NW2d 514 (1978).       This Court granted leave to appeal to consider “whether the

Michigan Tax Tribunal is the only forum in which relief can be sought . . . .” Romulus

City Treasurer v Wayne Co Drain Comm’r, 406 Mich 976, 976-977 (1979). Romulus,

413 Mich at 746, answered that question in the negative and affirmed the Court of

Appeals, concluding:

              [I]t is apparent that under extraordinary circumstances a city or
      township treasurer may not be required to fulfill his or her ministerial
      duties.[11] If the instant case presents such circumstances, so as to justify

10
  This issue was apparently rendered moot when the Drain Code, MCL 280.1 et seq.,
was amended. Romulus, 413 Mich at 733 n 2.
11
   Romulus cited two cases involving such “extraordinary circumstances.” Both involved
situations in which courts had refused to issue writs of mandamus compelling ministerial
acts: Huron Co Drain Comm’r v Chandler Twp Supervisor, 90 Mich 278, 279; 51 NW
282 (1892) (the Court refused to issue mandamus because the “proceedings [were] so
defective that no legal drain could be laid out, [and] the supervisor was not in the wrong


                                           11
      the withholding from the county of the funds now in escrow, the circuit
      court will need to determine what should be done with the funds. We
      conclude that, if the funds in escrow have been justifiably withheld from
      the county, the landowner plaintiffs’ claim that the funds should be repaid
      to them because of defendants’ constructive fraud is not a claim for a tax
      refund [pursuant to MCL 205.731(b)] within the exclusive jurisdiction of
      the Tax Tribunal.

The Romulus Court further explained that the “Tax Tribunal Act does not prevent a court

of equity from determining what should be done with funds that in extraordinary

circumstances have been properly withheld from the county.”12 Id. at 747. However,

Romulus also stated:

             In cases not involving special assessments, the tribunal’s
      membership is well-qualified to resolve the disputes concerning those
      matters that the Legislature has placed within its jurisdiction: assessments,

in refusing to assess the tax.”); Cheboygan Co Bd of Supervisors v Mentor Twp
Supervisor, 94 Mich 386, 387-388; 54 NW 169 (1892) (the Court refused to issue
mandamus where the taxes received therefrom would be put to an illegal use). A
ministerial act is one in which “the law prescribes and defines the duty to be performed
with such precision and certainty as to leave nothing to the exercise of discretion or
judgment.” Toan v McGinn, 271 Mich 28, 34; 260 NW 108 (1935) (quotation marks and
citation omitted).
12
   Wikman foreshadowed this “extraordinary circumstances” exception to the tribunal’s
jurisdiction:

              Case law exists indicating that the constitution places some
      limitations on the Legislature’s power to divest the court completely of
      equity jurisdiction and the judicial power to grant an injunction; see
      Haggerty v City of Dearborn, 332 Mich 304; 51 NW2d 290 (1952). Thus,
      while there may be an extraordinary case which justifies the exercise of
      equity jurisdiction in contravention of a statute, this is not such a case.
      [Wikman, 413 Mich at 648.]

As the foregoing and Romulus’ reference to the Tax Tribunal Act not “prevent[ing]”
courts from acting in equity suggest, such an exception does not actually divest the
tribunal of jurisdiction but rather limits the exclusivity of such jurisdiction.



                                           12
         valuations, rates, allocation and equalization. . . . Although the tribunal, in
         making its determinations, will make conclusions of law, MCL 205.751,[13]
         the matters within its jurisdiction under MCL 205.731 most clearly relate to
         the basis for a tax, and much less clearly to the proper uses which may be
         made of the funds once collected. Questions concerning how the funds
         collected may be expended do not appear to be implicated in disputes
         related to assessments, valuations, rates, allocation and equalization. The
         question presented here is whether the exclusive jurisdiction of the Tax
         Tribunal extends to such questions when the funds are collected pursuant to
         special assessment laws. [Id. at 737-738 (citation omitted).]

Thus, as with Wikman, Romulus was largely concerned with the particularities of special

assessments.

         Accordingly, it should first be noted that Wikman and Romulus are of limited

application outside the context of special assessments. To the extent that those opinions

address the tribunal’s jurisdiction generally, Wikman indicates that although the tribunal

cannot itself issue injunctions, it can issue orders that may be enforced in circuit court.

Thus, Wikman does not suggest, as plaintiffs contend, that parties may affirmatively

divest the tribunal of jurisdiction by seeking equitable remedies.           Indeed, Wikman

involved a request for an equitable remedy, and this Court concluded that the tribunal

possessed jurisdiction. Moreover, as Wikman additionally explained, when proceeding

under MCL 205.731(a), the tribunal’s jurisdiction is determined by the subject matter of


13
     MCL 205.751(1) provides:

                A decision and opinion of the tribunal shall be made within a
         reasonable period, shall be in writing or stated in the record, and shall
         include a concise statement of facts and conclusions of law, stated
         separately and, upon order of the tribunal, shall be officially reported and
         published.



                                               13
the proceeding, not on the type of relief requested.14 Thus, plaintiffs’ requested relief

here-- mandamus-- does not divest the tribunal of jurisdiction.15

         Moreover, Romulus suggests that in “extraordinary circumstances”-- those so

extraordinary that a court may deny mandamus compelling ministerial acts-- the circuit

court retains equitable jurisdiction to decide a case that arguably falls within the scope of

MCL 205.731(b) (proceedings for refunds). Although this case involves a request for

mandamus, it does not present “extraordinary circumstances” such as those present in

Romulus, Huron, and Cheboygan. Further, this case does not involve a proceeding for a

refund under MCL 205.731(b); rather, it involves a proceeding under MCL 205.731(a).

Once again, therefore, the subject matter, not the type of relief requested, determines the


14
     Wikman explained:

                 The tribunal’s jurisdiction is based either on the subject matter of the
         proceeding (e.g., a direct review of a final decision of an agency relating to
         special assessments under property tax laws) or the type of relief requested
         (i.e., a refund or redetermination of a tax under the property tax laws). In
         the instant case, the jurisdiction of the Tax Tribunal is governed by the first
         subsection since plaintiffs are seeking to enjoin permanently the collection
         of a special assessment rather than to obtain a refund of a tax. [Wikman,
         413 Mich at 631.]
15
  Plaintiffs alternatively argue that defendant’s defenses raise constitutional claims that
the tribunal is unfit to consider, citing Wikman’s statement that “[g]enerally speaking, an
agency exercising quasi-judicial power does not undertake the determination of
constitutional questions or possess the power to hold statutes unconstitutional.” Wikman,
413 Mich at 646-647. However, plaintiffs omit the sentences that follow: “However, the
constitutional claims in this case do not involve the validity of a statute. Rather,
plaintiffs’ claim is merely an assertion, in constitutional terms, that the assessment was
arbitrary and without foundation.” Id. at 647. As in Wikman, defendant does not seek to
invalidate a statute. Defendant’s constitutional defenses do not provide an alternative
basis for divesting the tribunal of jurisdiction.



                                               14
tribunal’s jurisdiction. Thus, neither Wikman nor Romulus provides a basis for divesting

the tribunal of jurisdiction.

         The Court of Appeals’ decision in Jackson is in accord. In 1977, Jackson County

voters approved a 20-year levy of one mill to establish a public library system, thereby

creating the petitioner, Jackson District Library.16 In 1982, the respondent, Jackson

County Board of Commissioners, rolled back the millage to 0.9651 mill pursuant to MCL

211.24e.17 The petitioner filed a complaint in circuit court, alleging that the board lacked

authorization to roll back the mill. The complaint was subsequently amended to add a

second count seeking declaratory judgment as to whether the levy was subject to the

statute. These two counts were dismissed by stipulation of the parties for lack of subject-

matter jurisdiction, and a petition containing two virtually identical counts was filed with

16
     The proposition asked the following question:

                Shall the limitation on the total amount of taxes which may be
         imposed upon all property in the County of Jackson be increased by 1.00
         mill on each dollar ($1.00 per $1,000.00) of the assessed valuation, as
         equalized, for a period of twenty (20) years, 1977 to 1996, inclusive, said
         millage increase to be used exclusively for the purpose of establishing and
         operating a single public library system in Jackson County? [Jackson II,
         428 Mich at 375 n 5.]
17
     MCL 211.24e(2) provides in relevant part:

                [U]nless the taxing unit complies with section 16 of the uniform
         budgeting and accounting act, 1968 PA 2, MCL 141.436, the governing
         body of a taxing unit shall not levy ad valorem property taxes for operating
         purposes for an ensuing fiscal year of the taxing unit that yield an amount
         more than the sum of the taxes levied at the base tax rate on additions
         within the taxing unit for the ensuing fiscal year plus an amount equal to
         the taxes levied for operating purposes for the concluding fiscal year on
         existing property.



                                             15
the tribunal, whereupon the tribunal determined that it lacked jurisdiction. However,

citing Wikman, the Court of Appeals reversed that determination, concluding:

             Petitioner’s claim fits the act’s jurisdictional requirement. Petitioner
      appealed from a final determination of respondent board to rollback a tax
      levy pursuant to MCL 211.24e. Respondent board may be viewed as an
      “agency” for such purpose. The appeal related to a determination of rates
      under property tax laws, since respondent board’s action was characterized
      as a tax rate rollback and petitioner asserted that public hearings were held
      to determine if one mill should be levied. Accordingly, the tribunal had
      exclusive jurisdiction over petitioner’s claim pursuant to MCL 205.731(a).
      Because jurisdiction over respondents was obtained when petitioner
      originally filed its action in the circuit court, the 30-day limitation period of
      MCL 205.735 was tolled, and thus this matter was not removed from the
      tribunal’s jurisdiction. Wikman v Novi, 413 Mich 617; 322 NW2d 103
      (1982). [Jackson, 146 Mich App at 417-418 (citations omitted).]

Although this Court subsequently reversed Jackson on other grounds, see Jackson II, 428

Mich at 377-378, Jackson’s jurisdictional ruling was never appealed to this Court.

      The circumstances surrounding the jurisdictional ruling in Jackson are analogous

to those in this case. As the Court of Appeals explained in Hillsdale, unpub op at 5:

              In Jackson[], the plaintiffs sought direct review of a “final decision,
      finding, ruling, determination or order of an agency.” In the present case,
      plaintiffs sought an order of mandamus to compel the county to levy the
      full amount of the millage approved by voters. However, the gist of
      plaintiff’s action concerns whether the county has authority to levy less
      than the millage limitation approved by voters. A jurisdictional claim
      “should be determined not by how the plaintiff phrases its complaint, but
      by the relief sought and the underlying basis of the action.”[18] Colonial
      Village Townhouse Cooperative v Riverview, 142 Mich App 474, 477-478;
      370 NW2d 25 (1985). As in Jackson[], the question presented by
      plaintiffs’ action relates to direct review of a determination of rates under

18
   As explained earlier, because this case proceeds under MCL 205.731(a), the tribunal’s
jurisdiction is based on the subject matter of the proceeding, not the type of relief
requested.



                                             16
       the property tax laws. Accordingly, the Tax Tribunal has subject-matter
       jurisdiction and the circuit court lacked jurisdiction to enter a judgment of
       mandamus.

We agree. As explained in Section III(A) of this opinion, this case falls within the

tribunal’s jurisdiction, and, as further explained in this section, such a determination is

entirely consistent with Wikman and Romulus. Thus, this case belongs to the tribunal

“[n]o matter how skillfully plaintiff camouflages” its claims. Colonial Village, 142 Mich

App at 478.


                                     IV. CONCLUSION

       This case concerns whether the Michigan Tax Tribunal possesses jurisdiction over

plaintiffs’ claim for mandamus to enforce the terms of a property-tax ballot proposition

that provided for the levy of an additional 0.5 mill property tax in Hillsdale County to

fund plaintiff HCSS. Because that claim falls within the scope of MCL 205.731(a) as a

“proceeding for direct review of a final decision . . . of an agency relating to . . . rates . . .

under the property tax laws of this state,” we conclude that the tribunal possesses

exclusive and original jurisdiction. Accordingly, we affirm the judgment of the Court of

Appeals, which vacated and reversed the circuit court’s judgment for mandamus for lack

of subject-matter jurisdiction.

                                                            Stephen J. Markman
                                                            Robert P. Young, Jr.
                                                            Mary Beth Kelly
                                                            Brian K. Zahra
                                                            Bridget M. McCormack
                                                            David F. Viviano


       CAVANAGH, J., concurred in the result only.


                                               17